Case 1:21-cv-01358-GBD Document 35 Filed 05/12/21 Page 1 of 1

 

 

 

 

 

 

UNITED STATES DISTRICT COURT USDC SDNY
SOUTHERN DISTRICT OF NEW YORK i DOCUMENT
Doorn nn nas nnn seers sss s sss sces sess x Def ONICALLY FILED
DIGNO QUITUISACA TAPIA, individually and on: DATE maT TT a
behalf of others similarly situated, ; peat ‘LED: MAY 19 209
Plaintiff, .

-against- : ORDER

NATIONS ROOF EAST, LLC (D/B/A NATIONS: 21 Civ. 1358 (GBD)

ROOF EAST LLC), NATIONS ROOF OF NEW
YORK, LLC (D/B/A NATIONS ROOF EAST
LLC), PATRICIA DONOHUE , MICHAEL
JOHANNES , SAL DOE , JOSE DOE , ANDY
DOE , MATA DOE , and DAVID DOE,

Defendants.

GEORGE B. DANIELS, District Judge:

The initial conference is adjourned from May 20, 2021 to June 17, 2021 at 9:30 a.m.

Dated: May 11, 2021
New York, New York

SO ORDERED.

Cara, B. Dorie

CEGRGE “DANIELS
TED STATES DISTRICT JUDGE

 
